DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
 Applicants’ arguments, filed on 7/26/22, have been approved and entered.
They have been fully considered. Rejections and/or objections not reiterated
from previous office actions are hereby withdrawn. The following rejections and/or
objections are either newly applied or reiterated. They constitute the complete set
presently being applied to the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 9 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claim 1 is vague an indefinite because the term 'sequencing surface chemistry' is not clear; it is not clear how the sequencing is performed on the surface and what exactly is the type of chemistry used.
		Additionally the term 'activated pad' is not clear. The term pad may refer to a localized site on the substrate, but it is not clear how this is localized, especially since the pad appears to be activated prior to application of a network (claim 18). Furthermore, it is not clear what is meant by 'activated'. Does it mean that some kind of suitable linkers or functional groups are attached? this should be defined in more clear terms.
Claims 1 and 18 are vague an indefinite because it is not clear what the difference is between the 'network' and a 'polymer layer'. These terms can cover the same polymeric network and as such relate to identical molecules, rendering the scope of the claim unclear.

Claim 20 recites the limitation "a nanowire” in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buck et al. (WO2010004280)

		Buck et al. discloses (figure 2a):
	- a substrate; namely a surface (7) (abstract, claim 1), for example substrates from Au/mica (example 1; page 5, lines 7-8 and 24-33)
	- a selectively removable porous molecular network on the substrate and defining exposed substrate regions; namely a porous molecular network (9) from PTCDI (perylene tetracarboxylic di-imide) and melamine (claim 7; example 1; page 6, line 35 to page 7, line 9), forming a honeycomb network leaving the substrate exposed at the pores
	- and a sequencing surface chemistry on at least some of the exposed regions, the surface chemistry; namely thiols (figure 2b) that enter the pores to adhere to the substrate. The thiols form self-assembled monolayers (SAM, i.e. polymers) (example 1; page 10 line 30). A functionality, such as nucleotides may be attached to the SAM (claim 15, page 13 line 6-16). Said nucleotides implicitly may serve as primers. Alternatively, Buck et al.  discloses a nano-structure of Cu on the Au substrate, and a thiol   added to the nanostructure (example 2, page 12 line 1-15). Thus Buck et al. discloses the deposition of a porous network onto a substrate, wherein a surface chemistry is arranged within the pores.

The surface chemistry in Buck et al.  comprises polymers, namely thiols that form a SAM. Said SAM is integrated into the pores of the network, and as such the pores are considered 'activated pads' (claim 1, 7; figure 2b, 5; example 1; page 10 line 30). Furthermore, nucleotides may be attached to the SAM, implicitly serving as a primer (claim 15, page 13 line 6-16). In this respect it is noted, that the function of oligonucleotides lies in their property to anneal specifically to other DNA/RNA molecules and, as such, the function as 'primer' is inherently present. As to the 'flow cell' in claim 1, Buck et al. is considered to provide a 'flow cell' with the same features as present claim 1. The substrate of Buck et al. can be contacted with a sample so that controlled reactions take place within predefined reaction chambers (analogous to paragraph 2 of the description of the current application). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 9, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck et al. (WO2010004280) in view of Von Hatten (WO2017037078) and Wu et al. (WO2017201198).

			Buck et al. discloses (figure 2a):
	- a substrate; namely a surface (7) (abstract, claim 1), for example substrates from Au/mica (example 1; page 5, lines 7-8 and 24-33)
	- a selectively removable porous molecular network on the substrate and defining exposed substrate regions; namely a porous molecular network (9) from PTCDI (perylene tetracarboxylic di-imide) and melamine (claim 7; example 1; page 6, line 35 to page 7, line 9), forming a honeycomb network leaving the substrate exposed at the pores
	- and a sequencing surface chemistry on at least some of the exposed regions, the surface chemistry; namely thiols (figure 2b) that enter the pores to adhere to the substrate. The thiols form self-assembled monolayers (SAM, i.e. polymers) (example 1; page 10 line 30). A functionality, such as nucleotides may be attached to the SAM (claim 15, page 13 line 6-16). Said nucleotides implicitly may serve as primers. Alternatively, Buck et al.  discloses a nano-structure of Cu on the Au substrate, and a thiol   added to the nanostructure (example 2, page 12 line 1-15). Thus Buck et al. discloses the deposition of a porous network onto a substrate, wherein a surface chemistry is arranged within the pores.

The surface chemistry in Buck et al.  comprises polymers, namely thiols that form a SAM. Said SAM is integrated into the pores of the network, and as such the pores are considered 'activated pads' (claim 1, 7; figure 2b, 5; example 1; page 10 line 30). Furthermore, nucleotides may be attached to the SAM, implicitly serving as a primer (claim 15, page 13 line 6-16). In this respect it is noted, that the function of oligonucleotides lies in their property to anneal specifically to other DNA/RNA molecules and, as such, the function as 'primer' is inherently present. As to the 'flow cell' in claim 1, Buck et al. is considered to provide a 'flow cell' with the same features as present claim 1. The substrate of Buck et al. can be contacted with a sample so that controlled reactions take place within predefined reaction chambers (analogous to paragraph 2 of the description of the current application). 
		The use of PAZAM and other acrylamide copolymers is very common in the sequencing field to attach primers to silanized substrates. For example Von Hatten discloses a microfluidic device having a substrate with functionalities for sequencing purposes, wherein PAZAM is applied (abstract, claims 1, 8, 9 and 26, 29, 30; par. 97, 98, 74-76); and Wu et al. discloses a flow cell wherein PAZAM is used to link primers to a specific activated area of the substrate (figure 2b, abstract, claim 1, 21, 22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use PAZAM and other acrylamide copolymers as this is well known in art.
With regards to Claim 18 Buck et al. discloses:
"applying a porous molecular network to a substrate to define a pattern of exposed substrate regions"; (claim 1, and see above).
"activating the exposed substrate regions to form activated pads"; The term 'activating' is interpreted such that the substrate is 'able to receive' linker molecules. This is disclosed in Buck et al. because the thiol SAMs are relatively stable, so that they do not migrate out of the pores (example 1). As such Buck et al. discloses that the pads in the pores are 'activated'. 
removing the porous molecular network, whereby the activated pads remain intact and are separated by interstitial substrate regions; Buck et al. discloses that the network can be displaced (example 3, claim 16, figure 5), leaving the substrate regions uncovered (wherein 'displaced' is distinct from 'replaced'). The 'activated pads' are then still intact due to adherence of the SAM (figure 5). 
applying a respective polymer layer to each of the activated pads; in Buck et al.  the polymer (i.e. SAM) remains on the activated pads, and a step of applying a polymer cannot be performed. The difference is that the network is removed prior to polymer attachment but due to the broad interpretation of the term 'activated pad' this is not a clear delimitation.
and grafting a primer to each of the respective polymer layers. Buck et al. discloses attachment of nucleotides (i.e. primers) and thus implicitly a step of grafting a primer. 
With regards to the oxidizing agent of claim 19, it is common general knowledge of the skilled person that oxidants disrupt polymeric networks and can be employed to remove matrices. As a logic consequence such oxidants would also be applied prior to the addition of linker polymers to prevent degradation. (see Wu et al. pages 5-10)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        18 October 2022